Per Curiam.
This action was tried in the District Court of Paterson, without a jury, and judgment was for the plaintiff for $250. The action grew out of a collision between two cars going in opposite directions on Park street, in Montclair.
The plaintiff’s driver testified that he was proceeding in the road, six feet from the curb, when, in arder to pass some hoys on bicycles, he swerved out so that he was about ten feet from the curb; that he continued going along straight ahead for about thirty feet, at a speed of from ten to twelve miles an hour to the point of collision; that it was rainy and foggy; that his vision carried twenty feet through his clouded wind-shield; that he saw defendant approaching the truck about ten feet ahead; that the front of defendant’s truck passed in (dose proximity; that defendant’s truck hit his ear in the left rear end, and thereby caused him to skid, turn around in a circle several times, go over the sidewalk, up a terrace and back down into a tree. He admitted that he did not see the cars collide, hut testified that he felt a jar and heard a knock just before skidding.
*1128The driver of defendant’s ear testified, as plaintiff’s witness, that he ivas proceeding along the road with his windshield clouded with rain; that something black loomed before him; that he then turned out abruptly and struck.the plaintiff’s, car. He admitted that he did not see the cars collide, but testified that he heard a knock and saw the plaintiff’s car begin to- skid.
The defendant’s contentions are that no negligence was shown, and .that -the plaintiff was contributorily negligent, Hearing the knock- and feeling the jar, under the above circumstances, is direct and positive evidence of the fact that the defendant’s ear struck the plaintiff’s car. Its probative force was for the jury, and their verdict being supportable by the testimony, cannot be disturbed.
The judgment will therefore be affirmed.